Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
In that response, claims 16-18, 20, 27, and 32 were amended and claim 24 was cancelled.  Claims 16-18, 20, 25-33, and 35 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18, 20, 25-33, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 16 recites “(a) at least one porous oil-absorbable polylactic acid particle is present in an amount from about 1% to about 10% by weight relative to the…” and “(b) at least one oil is present in an amount of from about 10% to about 90% by weight relative to the…”.  The ranges of “1% to 10%” of the oil-absorbable particle and “10% to 90%” of oil have been disclosed.  However the broader ranges indicated by the word “about” appearing before each percentage have not been disclosed expressly or implicitly.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20, 25-33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 16 now recites  “(b) at least one oil is present in an amount of from about 10% to about 90% by weight relative to the total weight of the composition”.  In addition to the lack of written description rejection discussed above, the word “about” raises vagueness.  The term “about”  has not been defined, discussed, or exemplified in the specification.
Furthermore it has been held that “where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term ‘about’”, it renders the claim indefinite.  MPEP 2173.05(b)(III)(A)(citations omitted).  Here as discussed for the obviousness rejection below, Zannata teaches including 14.5% of oils (diisopropyl adipate 1.2%, diisopropyl sebacate 2%, Octocrylene 2%, dimethicone cetearyl crosslinking polymer 2%, dimethicone 0.5%, cetyl palmitate 0.6%, Isononyl isononanoate 1.5%, caprylyl methicone 1%, tocopherol acetate 0.1%, lauryl inulin carbamate 0.8%, inulin lauryl carbamate 0.8%, glycine soy extract 2%, which amount to 12.5%).  Zannata is an example of a close prior art that teaches and whether the total of 14.5%, or some percentage close to 10, e.g., 8.8%, are “about 10%”, is unclear.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 27 recites that the total oil-absorbing capacity of (a) and (e) is more than 170 ml/100g.  However claim 16 from which claim 27 depends recites the total oil-absorbing capacity of (a) as 180 ml/100 g or more.  Therefore claim 27 does not further limit claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20, 25-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zannata (BR102012020901 A2, English translation cited herein) in view of Takezaki (EP 2660272A1) as evidenced by Scotland (US 2018/0116947) and Toray (Toraypearl®, available at  https://www.toray.jp/chemical/en/polymer/pdf/catalog_pol01.pdf, Copyright 2007, accessed on October 24, 2020).
Regarding claims 16-18, 20, 25-33, and 35, Zannata teaches photoprotective cosmetic compositions in emulsion form (e.g., abstract) comprising oil absorbing particles capable of absorbing skin oils, “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; emphases added). The particles are preferably aluminum octenyl succinate starch, silicon dioxide or silica (Spheron L1500, MSS 500 3H), and Nylon-12 (claim 14).  The composition in Table 7 (Example 1, pp.21-22) comprises oil absorbable particles including Nylon-12 at 1%, silica at 5.5%, aluminum starch octenylsuccinate at 2.5% as in  instant claims 16, 20, and 27. The silica has an oil absorbance of at least 250 grams/100 grams (abstract; claim 17). The particles have been selected to absorb natural oiliness of the skin and prevent oil deposition from the cosmetic composition itself.  In addition, it imparts a matte effect to the skin and feels pleasant during use (page 13, line 29-page 14, line 2).
The composition further comprises the following:
(b) oils including diisopropyl adipate at 1.2%, diisopropyl sebacate at 2%, Octocrylene at 2%, dimethicone cetearyl crosslinking polymer 2%, dimethicone at 0.5%, cetyl palmitate at 0.6%, Isononyl isononanoate at 1.5%, caprylyl at methicone 1%, tocopherol acetate 0.1%, lauryl inulin carbamate 0.8%, inulin lauryl carbamate 0.8%, glycine soy extract 2%, which amount to 14.5%; 
(c) emulsifiers including disodium cetearyl sulfosuccinate at 1.5% and cetearyl glucoside 1.7%, and 
(d) water at 43.3%. 
Additionally the composition comprises a thickener such as carbomer at 0.15%, acrylates/C10-C30 alkyl acrylates crosspolymer at 0.2%, and hydroxyethyl acrylate/acryloyl dimethyl taurate sodium copolymer, and preservatives such as phenoxyethanol and benzyl alcohol.  
The particle size of the oil-absorbing particles is preferably between 2 and 20 micrometers (claim 15) which is within the range in claim 16 and includes that in claim 18.  One of ordinary skill in the art before the effective filing would have recognized the particle size prima facie obviousness over Zannata’s size range.  
Zannata’s composition is a cosmetic makeup in that it “provides non-greasy sensory, superior appearance and characteristics, while protecting the skin against ultraviolet rays” (p.5, fifth full para.; see also sixth full para.).
Zannata does not disclose the oil-absorbing capacity of the oil-absorbable organic particles comprising polylactic acids, celluloses, or mixtures thereof or the total from (a) and (e) as recited in claims 16, 17, 19, and 30-32.  
Takezaki teaches porous microparticles of polylactic acid-based resin having “high oil absorption ability and being appropriately usable for cosmetics” (abstract; see paras. 0025, 0100-28).  Scotland, assigned to Applicant, evidences that Takezaki, issued in the United States as U.S. Pat. No. 9,017,812, discloses polylactic acid based mattifying agent “commercially available from Toray Industries as ToraypearlTM series of polymer polylactic particles” (para.0105).  Toray evidences that Toraypearl® PLA has average particle size of 5-30 microns, 3, and linseed oil absorption of 144 ml/100 g (Toray, p.5).  Applicant discloses here that “oil-absorbing capacities defined in the present invention mean those measured by using isononyl isononanoate” (Specification p.5 ll.22-23), and that Toraypearl® PLA has isononyl isononanoate oil uptake of 465.9 ml/100 g (Specification, p.6 ll.15-17).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Zannata and use at least one of Takezaki’s polylactic acid microparticles as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to cosmetic compositions, Zannata teaches using “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; underlining added), and Takezaki teaches that its microparticles of polylactic acid-based resin are suitable where “high performance is demanded in both oil absorption and smoothness” such as cosmetics, because “a considerable amount of either oil or water can be held in the pores, and because the particle diameter is small, it is possible to impart smoothness which cannot be achieved by traditional porous microparticles” (para. 0101). 
Also one of ordinary skill in the art before the effective filing would have found it prima facie obvious to use oil-absorbable organic particles having oil-absorbing capacity of 400 ml/100g or more, and prepare the composition to have a total oil-absorbing capacity of the composition above 170 mg/100g or 250ml/100g as recited in claims 16, 17, and 30-32. The skilled person would have been suggested to do so because (i) Zannata teaches (a) using oil-absorbable particles having oil-absorbing capacity of at least 250g/100 grams, and (b) compositions that impart a matte effect to the skin (page 13, line 29-page 14, line 2; abstract), and (ii) the skilled person would have recognized that higher oil-absorbing capacity attains matte .

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. Applicant argues that neither Zannata nor Takezaki suggests the emulsion comprising about 10 to about 90 % of at least one oil.  (Remarks, 8, May 10, 2021.)
However as noted above, Zannata teaches compositions comprising 14.5% of “oils”.  Applicant defines “oil” broadly as “a fatty compound or substance which is in the form of a liquid or a paste (non-solid) at room temperature …” (Specification as filed, p. 6 ll.30-31).  According to this definition Zannata’s Table 7 formulation comprises diisopropyl adipate at 1.2%, diisopropyl sebacate at 2%, Octocrylene at 2%, dimethicone cetearyl crosslinking polymer 2%, dimethicone at 0.5%, cetyl palmitate at 0.6%, Isononyl isononanoate at 1.5%, caprylyl at methicone 1%, tocopherol acetate 0.1%, lauryl inulin carbamate 0.8%, inulin lauryl carbamate 0.8%, glycine soy extract 2%, which amount to 14.5%. 

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615